Subsequent to the time when the opinion of the court was handed down in this case on April 9, 1925, a rehearing was granted on application of the defendant.
Upon consideration of the case, after the reargument, we are satisfied with the result originally reached. However, the paragraph in the opinion which reads: "A considerable amount of testimony was introduced at the trial for the purpose of showing the total amount collected from all licensees under this *Page 164 
ordinance and the disposition made of the same. This testimony was wholly irrelevant to any issue involved in this case," without amplification might be misleading. It was not the intention to declare that a situation might not arise in which such testimony would be material and relevant. If, for instance, the defendant Nelson had in this case shown the total amount collected from all licensees under the section of the ordinance applicable to the business being conducted by him, and had likewise shown the amount reasonably required to be expended for the regulatory supervision of all such licensees, and the amount collected should have appeared to be so much in excess of the amount required to be expended for such purpose as to have left the court in doubt whether the amount collected was so unreasonable as to render that section of the ordinance invalid, we think it would then have been competent for the court, in determining this question, to have taken into consideration the operation of the ordinance as a whole; and, if upon such consideration it should have appeared that the total amount collected from all licensees under it was so much in excess of the amount reasonably required for the regulatory supervision of all the licensees thereunder as to have indicated that the general purpose and intent of the whole ordinance was to raise revenue, this fact could properly have been considered by the court as a circumstance in determining whether the amount collected from the licensees under the particular section in question was so unreasonably excessive as to render it invalid. But, as pointed out in the opinion, the defendant Nelson did not introduce any testimony showing the amount collected under the particular section of the ordinance which he was attacking or the amount necessary to be expended for enforcing the ordinances governing the conduct of the businesses thereby licensed, so as to make the testimony referred to in the above-quoted paragraph of the opinion material or relevant in his case. *Page 165 
With the foregoing suggestions, the opinion handed down on April 9, and the conclusions therein announced, are adopted as the decision of the court.